UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4042



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GERALD M. SCOTT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CR-03-192)


Submitted:   June 30, 2004                 Decided:   July 26, 2004


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Robert J. Wagner,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Michael J.
Elston, Stephen W. Miller, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gerald M. Scott appeals his conviction and forty-six

month prison sentence for possession of a firearm by a felon, and

a user of controlled substances, in violation of 18 U.S.C. §

922(g)(1) and (3) (2000).     Scott entered a guilty plea conditioned

on his ability to appeal the district court’s order denying Scott’s

motion to suppress evidence.     Finding no error, we affirm.

          Scott argues that the district court erred in denying his

motion to suppress.        This court reviews the factual findings

underlying a motion to suppress for clear error, and the district

court’s legal determinations de novo.           See Ornelas v. United

States, 517 U.S. 690, 699 (1996).        When a suppression motion has

been denied, this court reviews the evidence in the light most

favorable to the Government.         See United States v. Seidman, 156

F.3d 542, 547 (4th Cir. 1998).

          With these standards in mind, and having reviewed the

record and the parties’ briefs, we conclude that the officer who

seized Scott did so based on a reasonable articulable suspicion

that Scott was engaged in criminal activity.           “An officer may,

consistent    with   the    Fourth     Amendment,   conduct   a   brief,

investigatory stop when the officer has a reasonable, articulable

suspicion that criminal activity is afoot.”         Illinois v. Wardlow,

528 U.S. 119, 123 (2000); Terry v. Ohio, 392 U.S. 1, 30 (1968).       We

find that, given the totality of the circumstances, see United


                                 - 2 -
States v. Sokolow, 490 U.S. 1, 8 (1989), Scott’s suspicious and

evasive   behavior     justified   the   officer’s   actions.      See   United

States v. Mayo, 361 F.3d 802, 807-08 (4th Cir. 2004).

           Accordingly, we affirm Scott’s conviction and sentence.

We   dispense   with   oral   argument    because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                   - 3 -